J. A34007/14


                             2015 PA Super 245

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                        Appellant      :
                                       :
                   v.                  :          No. 596 MDA 2014
                                       :
DANIEL F. LOUGHNANE                    :


                Appeal from the Order Entered March 17, 2014,
               in the Court of Common Pleas of Luzerne County
               Criminal Division at No. CP-40-CR-0000046-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STABILE, JJ.


OPINION BY FORD ELLIOTT, P.J.E.:              FILED NOVEMBER 23, 2015

     This case concerns the hit and run fatality of Rebecca Marian

McCallick. Herein, the Commonwealth appeals from the order of March 17,

2014, which granted in part and denied in part Daniel Loughnane’s

(“appellee’s”) motion in limine.1 We affirm in part and reverse in part and

remand for further proceedings.2


1
  Appellee’s motion was titled “Motion in Limine to Exclude Evidence Relating
to Telephone Recordings and Personal Belongings.” It was properly treated
by the trial court as a suppression motion.
2
    The Commonwealth may appeal an interlocutory order suppressing
evidence when it provides a certification with its notice of appeal that the
order    terminates    or   substantially  handicaps      the   prosecution.
Commonwealth v. Whitlock, 69 A.3d 635, 636 n.2 (Pa.Super. 2013),
citing Pa.R.A.P. 311(d). In Commonwealth v. Gordon, 673 A.2d 866, 869
(Pa. 1996), our supreme court held that the Commonwealth may appeal the
grant of a defense motion in limine which excludes Commonwealth
evidence and has the effect of substantially handicapping the prosecution.
J. A34007/14


     The facts, as summarized by the suppression court, are as follows:

           1.    On July 24, 2012, at approximately 2:23 a.m.,
                 Wilkes-Barre City Police responded to the area
                 of 199 Hazle Street and began an investigation
                 into the death of an individual who had been
                 struck and killed by a motor vehicle.

           2.    The individual struck and killed on Hazle Street
                 during the early morning hours of July 24,
                 2012 was identified as Rebecca McCallick.

           3.    Officer James Fisher of the Wilkes-Barre City
                 Police Department responded to the scene and
                 interviewed a witness, John Schenck, III.

           4.    A description of the vehicle that        struck
                 Ms. McCallick      was       obtained      from
                 John Schenck, III by Officer Fisher.

           5.    John Schenck, III described the vehicle as a
                 “large, dark colored truck with loud exhaust,
                 possibly a diesel.”

           6.    Officer Fisher provided the description of the
                 vehicle he received from John Schenck, III to
                 other patrol units in the area in an attempt to
                 locate the vehicle.

           7.    On July 24, 2012, Peter Sladin was employed
                 by Legion Security and was working in the
                 Hawkeye Camera Center, which is located in
                 the Wilkes-Barre City Police Station.

           8.    During the early morning hours of July 24,
                 2012, Mr. Sladin was monitoring the Hawkeye
                 camera system in the City of Wilkes-Barre.




As the trial court ruling excludes Commonwealth evidence, and the
Commonwealth has certified that the effect of the ruling substantially
handicaps the prosecution, we find that this appeal is properly before this
court.


                                   -2-
J. A34007/14


          9.    While    monitoring   the    camera    system,
                Mr. Sladin heard that an accident had occurred
                at 199 Hazle Street as well as a description of
                the vehicle involved.

          10.   Mr. Sladin began reviewing cameras in the
                area of 199 Hazle Street to see if he could
                locate the vehicle he had heard a description
                of.

          11.   While reviewing a camera          located at
                Northampton      Street   and     Wilkes-Barre
                Boulevard, Mr. Sladin observed a “dark colored
                full size pickup truck heading south on
                Wilkes-Barre Boulevard” at approximately
                2:19 a.m.

          12.   Mr. Sladin took a snapshot of the vehicle from
                the video and provided it to Wilkes-Barre City
                Police.

          13.   The photograph fairly and accurately depicted
                the image of the vehicle Mr. Sladin saw on the
                video and had not been altered.

          14.   There is no evidence to suggest that any
                member of the Wilkes-Barre City Police
                Department altered the photograph of the
                vehicle Mr. Sladin obtained from the video.

          15.   On July 25, 2012, the investigation of the
                accident was assigned to Wilkes-Barre City
                Detective, David Sobocinski.

          16.   As      part     of      his     investigation,
                Detective Sobocinski requested all videos,
                photographs or other evidence from Hawkeye.

          17.   The Hawkeye camera system only preserves
                the videotapes for a period of 10 to 14 days.

          18.   Prior to Detective Sobocinski’s request, the
                videotape containing the image of the pickup



                                  -3-
J. A34007/14


                truck was taped over by the Hawkeye camera
                system.

          19.   Although attempts were made to recover the
                video from which the photograph had been
                generated, it could not be done.

          20.   At no time was the video intentionally erased
                or deleted.

          21.   Nothing in the record indicates      that the
                Commonwealth        withheld any      evidence
                favorable to [appellee].

          22.   Detective Sobocinski received the photograph
                of a pickup truck heading south on
                Wilkes-Barre Boulevard which he did not alter
                in any manner.

          23.   On July 24, 2012, John Schenck, III, resided at
                197 Hazle Street in Wilkes-Barre, Pennsylvania
                and his girlfriend at the time was Rebecca
                McCallick.

          24.   At the time the vehicle struck Rebecca
                McCallick, John Schenck, III was in the front
                room of his apartment looking out the window.

          25.   John Schenck, III saw the vehicle strike
                Rebecca McCallick on Hazle Street in
                Wilkes-Barre during the early morning hours of
                July 24, 2012.

          26.   John Schenck, III called 911 and reported the
                accident.

          27.   The photograph of a pickup truck was viewed
                by John Schenck, III and he indicated that it
                fairly and accurately depicted the vehicle that
                struck Rebecca McCallick.

          28.   A vehicle fitting the description of the pickup
                truck that struck Rebecca McCallick was
                located by the father of John Schenck, III on


                                  -4-
J. A34007/14


                August 8, 2012 in a driveway at 71 Liberty
                Street, Ashley, Pennsylvania.

          29.   John Schenck, III then positively identified the
                vehicle located in the driveway at 71 Liberty
                Street, Ashley as the pickup truck that struck
                Rebecca McCallick.

          30.   Although he attempted to do so, Detective
                Sobocinski of the Wilkes-Barre City Police
                Department was unable to locate the owner of
                the vehicle.

          31.   During the early morning hours of August 9,
                2012, the pickup truck was seized from the
                driveway at 71 Liberty Street in Ashley and
                towed to Wilkes-Barre City Police headquarters
                and placed in the basement garage.

          32.   No search warrant was obtained before the
                pickup truck was seized from the driveway
                located at 71 Liberty Street in Ashley.

          33.   Detective Sobocinski of the Wilkes-Barre City
                Police Department could have requested
                assistance from law enforcement to secure the
                pickup truck while he obtained a search
                warrant prior to seizing the vehicle.

          34.   Nothing prevented Detective Sobocinski from
                obtaining a search warrant prior to the seizure
                of the pickup truck on August 9, 2012.

          35.   Although the pickup truck was seized on
                August 9, 2012, no search warrant was
                prepared until August 13, 2012.

          36.   The pickup truck was not searched until a
                search     warrant    was  obtained    by
                Detective Sobocinski.

          37.   At the time [appellee’s] pickup truck was
                seized without a warrant, the vehicle was



                                  -5-
J. A34007/14


                    located on private property and [appellee] was
                    not in custody.

             38.    Visual identification of [appellee’s] pickup truck
                    in the Wilkes-Barre City garage on August 14,
                    2012 by John Schenck, III, occurred four days
                    after the vehicle was seized without a warrant.

             39.    This identification by John Schenck, III may
                    have taken place before or after a search
                    warrant was obtained and the vehicle
                    searched.

             40.    On August 14, 2012, four days after the
                    vehicle was seized without a warrant, a sound
                    identification was performed on the vehicle on
                    State Street outside the Wilkes-Barre City
                    Police Department.

Findings of fact and conclusions of law, 3/17/14 at 1-5.

      Appellee was arrested on December 18, 2012, and charged with one

count of accidents involving death or personal injury, 75 Pa.C.S.A.

§ 3742(a).    On July 30, 2013, appellee filed an omnibus pretrial motion,

which included the following:

             1.     A motion in limine to exclude all “still
                    photographs of the vehicle traveling toward the
                    scene . . . at the time of the incident” based on
                    the Commonwealth’s inability to authenticate
                    security     videotapes     as    mandated     by
                    Pa.R.E. 901;

             2.     A motion in limine to exclude all “still photos of
                    the vehicle traveling toward the scene . . . at
                    the time of the incident” based upon the
                    Commonwealth’s inability to comply with the
                    best evidence rule;

             ....



                                       -6-
J. A34007/14


           4.     A motion to suppress all “still photos of the
                  vehicle traveling toward the scene . . . at the
                  time of the incident” based upon the
                  Commonwealth’s failure to disclose exculpatory
                  evidence;

           5.     A motion to suppress seizure of appellee’s
                  2006 Ford F-350 pickup truck as well as items
                  seized from the vehicle;[3]

           6.     A motion to strike/suppress out of court
                  identification of appellee’s Ford F-350 pickup
                  truck as unduly suggestive;

           7.     A motion to suppress investigators “controlled
                  test drive” resulting in the sound identification
                  of appellee’s Ford F-350 pickup truck as unduly
                  suggestive;

           8.     A motion in limine to exclude the audio version
                  of the 9-1-1 call made by Schenck;

           9.     A motion for an individual voir dire;

           10.    A    motion     to     suppress    inflammatory
                  photographs.

See Docket #21.

     A hearing was held on February 18, 2014; and on March 17, 2014, the

suppression court entered an order granting the motion in part and denying

the motion in part.   (Docket #27.)     The suppression court held the only

Commonwealth witness that could authenticate the still photos of the vehicle

on the videotape was Schenck; Sladin was prohibited from providing any

testimony of his observations of the video.     The court granted appellee’s


3
 We note that the resulting search did not reveal any evidence sought to be
used at trial.


                                       -7-
J. A34007/14


motion concerning the seizure of the truck and all items seized. The court

also granted appellee’s motion and suppressed evidence regarding the

out-of-court identification and the sound identification of appellee’s truck.

The suppression court granted the motion in limine to exclude the audio

version of the 911 call made by Schenck. The court reserved ruling on the

motion to suppress inflammatory photographs until the time of trial.

      On March 27, 2014, another pre-trial conference was held, and the

Commonwealth asked for clarification regarding the court’s order in terms of

the testimony of Sladin. The court responded:

                   Mr. Sladin could testify that the photo was
            obtained from the video system. He can’t testify to
            the time or location of the vehicle in the photo
            because the tape was not able to be provided to the
            defense and the tape is no longer -- he watched the
            tape -- So it’s my ruling that the photo -- he could
            testify that the photo comes from the Hawkeye
            system but he will not be allowed to testify as to the
            place and time of the photo or the vehicle in the
            photo.

Notes of testimony, 3/27/14 at 2-3.      The Commonwealth filed a notice of

appeal on March 28, 2014. On May 22, 2014, the suppression court referred

this court to its March 17, 2014 findings of fact and conclusions of law in lieu

of an opinion pursuant to Pa.R.A.P. 1925(a)(1).

      The Commonwealth presents the following issues for our review:

            1.    Did the Court err when it excluded testimony
                  from Peter Sladin about Commonwealth
                  Exhibit # 1 when it found the security tapes
                  and still photos were not authenticated



                                     -8-
J. A34007/14


                   pursuant to Pennsylvania Rule of Evidence 901
                   or otherwise violated the Best Evidence Rule?

            2.     Did the Court err when it found there were no
                   exigent circumstances which justified the
                   warrantless seizure of [appellee’s] truck and
                   therefore suppressed the visual and audio
                   identification of the truck by Mr. Schenck as
                   fruit of the poisonous tree?

            3.     Did the Court err when it excluded the audio of
                   the 911 call by John Schenck, III on July 24,
                   2012 at 2:23 a.m.?

Appellant’s brief at 4.

      We begin by noting our well-settled standard of review:

                  When the Commonwealth appeals from a
            suppression order, we follow a clearly defined
            standard of review and consider only the evidence
            from the defendant’s witnesses together with the
            evidence of the prosecution that, when read in the
            context of the entire record, remains uncontradicted.
            The suppression court’s findings of fact bind an
            appellate court if the record supports those findings.
            The suppression court’s conclusions of law, however,
            are not binding on an appellate court, whose duty is
            to determine if the suppression court properly
            applied the law to the facts.

Commonwealth v. Miller, 56 A.3d 1276, 1278-1279 (Pa.Super. 2012)

(citations omitted), appeal denied, 70 A.3d 810 (Pa. 2013).

      The Commonwealth contends that the suppression court erred by not

allowing Sladin, who was working the camera system on the night in

question and captured the actual image, to identify the truck in the

photograph. (Appellant’s brief at 13.) The Commonwealth argues that the

exhibit does not fall under the requirement of the best evidence rule and


                                     -9-
J. A34007/14


avers Sladin’s testimony about the location of the camera that took the

picture is relevant to placing appellee near the scene of the crime at the time

the victim was hit. (Id. at 14-15.) Further, Sladin could authenticate the

photograph by testifying to the process he used to obtain the photograph he

gave to the police.

      We first address whether the trial court was correct in holding that the

best evidence rule does not apply to the photograph in question.           The

Pennsylvania Rules of Evidence require that an original recording or

photograph be produced in order to “prove its content.” Pa.R.E. 1002. The

Rules, however, also include exceptions in cases where an original is lost or

destroyed, so long as the original was not destroyed as the result of the

proponent acting in bad faith.       Pa.R.E. 1004(a); Warren v. Mosites

Construction Co., 385 A.2d 397, 400 (Pa.Super. 1978) (en banc) (stating

that unavailability cannot be the fault of the proponent). In such cases, the

proponent is not required to produce the original. Id.

      In cases where the best evidence rule is at issue, and an original

cannot be produced by the proponent, the proponent must provide evidence

that the original has indeed been lost or destroyed.          McCormick on

Evidence § 237 (7th ed. 2013).        This court has previously stated that

whenever the original is lost, a diligent search must be conducted in order to

locate the original.   Hera v. McCormick, 625 A.2d 682, 687 (Pa.Super.




                                    - 10 -
J. A34007/14


1993). When the original cannot be located, “production of the original is

excused and other evidence becomes admissible.” Id.

       Appellee cites Commonwealth v. Lewis, 623 A.2d 355 (Pa.Super.

1993), in his argument that the videotape in this case should be subject to

the best evidence rule. In Lewis, the Commonwealth sought to introduce

testimony regarding the contents of surveillance video based on a police

officer having watched the video before apprehending the defendant. Id. at

356-357.     This court found that such evidence was inadmissible because

“the    explanation    concerning    the     unavailability   of    the    tape     was

unsatisfactory.” Id. at 359. Lewis is distinguishable from the instant case

because the videotape in Lewis was available and the Commonwealth had

failed to procure it.4 Id.

       We find Commonwealth v. Dent, 837 A.2d 571 (Pa.Super. 2003), to

be analogous to the present case. In Dent, the Commonwealth sought to

introduce testimony regarding the contents of surveillance video.                 Id. at

590. Much like the current case, the tape was unavailable at trial because

the    store’s   surveillance   system    was     computerized     and    the   system

automatically recycled the tape. Id. This court stated that since the tape

was unavailable at trial, the best evidence rule did not apply. Id. at 591.



4
  The videotape at issue in Lewis was stored in the basement of the Sears
store in question. The Sears security officer testified that he was unable to
locate the tape because the storage classification system that was used by
Sears was “imprecise.” Id.


                                         - 11 -
J. A34007/14


      In the instant case, we find that the original videotape was not

destroyed as the result of bad faith on the Commonwealth’s part. Moreover,

we are bound by the suppression court’s findings of fact, which indicate that

the video was erased as a result of Legion Security’s routine practices, that

the tape was erased before the Wilkes-Barre police requested a copy, and

that the tape was not intentionally erased. (Findings of fact and conclusions

of law, 3/17/14 at 3.)

      Therefore, the suppression court was correct in holding that the best

evidence rule does not apply to the photograph in question.

      We next turn to whether the suppression court erred by not permitting

Sladin to testify as to the photograph’s authenticity.   Appellee states that

because the video is not available, there is no way to tell when the

screenshot was captured or what is depicted in the screenshot. Specifically,

appellee claims that while the Commonwealth purports the screenshot of a

truck travelling southbound on Wilkes-Barre Boulevard was captured at

2:19 a.m., the top of the screenshot shows the time of 6:19 a.m.

(Appellee’s brief at 28-29.)

      The Pennsylvania Rules of Evidence require a proponent to “produce

evidence sufficient to support a finding that the item is what the proponent

claims it is.” Pa.R.E. 901(a). Specifically, the Rules state that testimony of

a “witness with knowledge” may testify that an item is what it is claimed to

be.   Id. at 901(b)(1); Commonwealth v. Reid, 811 A.2d 530, 552 (Pa.



                                    - 12 -
J. A34007/14


2002).    When the evidence in question is a photograph, it may be

authenticated by testimony from a person who has sufficient knowledge that

the photograph fairly and accurately reflects what the proponent is

purporting that photograph to reflect. Nyce v. Muffley, 119 A.2d 530, 532

(Pa. 1956).    The Rules also allow a witness to describe the process or

system that produces a particular piece of evidence for the purposes of

authentication. Pa.R.E. 901(b)(9).

      In the instant case, Sladin has sufficient knowledge of what is depicted

in the photograph so that he would be able to authenticate it pursuant to

Rule 901(b)(1).   During his testimony at the suppression hearing, Sladin

indicated that as soon as he was notified that the police were investigating a

hit-and-run that involved a fatality, he started reviewing cameras in the

general vicinity of the incident, looking for any vehicles that fit the

description he was given.5 (Notes of testimony, 2/18/14 at 12-13.) Upon

finding video of a “dark-colored full-size pickup truck heading south on

Wilkes-Barre Boulevard,” Sladin took a screenshot of what he determined

was the best viewing area of the truck.       (Id. at 14-15.)   Sladin further

testified that the screenshot depicted a fair and accurate representation of

his observations from the morning of July 24, 2012. (Id. at 15.) Finally,

Sladin provided information as to the process of how he obtained a



5
  Sladin received via police radio a report that police were looking for a dark
full-size pickup truck. (Notes of testimony, 2/18/14 at 22.)


                                     - 13 -
J. A34007/14


screenshot depicting the truck at 2:19 a.m. by describing the timeline

present on his monitor at the time he took the screenshot. (Id. at 16.)

       Based on Sladin’s testimony at the suppression hearing, we conclude

that   he   will   be   able   to    authenticate   the   photograph   pursuant   to

Pa.R.E. 901(b)(1) and (9).          Sladin has knowledge of what the photograph

depicts and can also testify about the process that he used to procure a

screenshot of the truck, and Sladin can also testify as to the image’s

authenticity because he has knowledge of what the image depicts.

Accordingly, we reverse on this issue and Sladin is permitted to testify in

order to authenticate the photograph. Any issue as to the time discrepancy

of the photograph is a matter of weight to be tested at trial, not of

admissibility.

       Next, the Commonwealth avers that the suppression court erred when

it suppressed audio and visual identifications of appellee’s truck by Schenck

on the grounds that the truck was illegally seized.6              Specifically, the

Commonwealth argues that appellee lacked a reasonable expectation of

privacy in his driveway and that exigent circumstances existed to justify the

warrantless seizure and impoundment of the truck until a search warrant

could be obtained.



6
  We note that constitutionally, there is no difference between seizing a
vehicle before obtaining a warrant to conduct a search and conducting an
immediate search without a warrant. Chambers v. Maroney, 399 U.S. 42,
52 (1970).


                                         - 14 -
J. A34007/14


      Both the United States Constitution and the Pennsylvania Constitution

guarantee that individuals shall not be subject to unreasonable searches or

seizures.

            The right of the people to be secure in their persons,
            houses, papers, and effects, against unreasonable
            searches and seizures, shall not be violated, and no
            Warrants shall issue, but upon probable cause,
            supported by Oath or affirmation, and particularly
            describing the place to be searched, and the persons
            or things to be seized.

U.S. Const. amend. IV.

            The people shall be secure in their persons, houses,
            papers and possessions from unreasonable searches
            and seizures, and no warrant to search any place or
            to seize any person or things shall issue without
            describing them as nearly as may be, nor without
            probable cause, supported by oath or affirmation
            subscribed to by the affiant.

Pa. Const. Art. I, § 8. A search or seizure conducted without a warrant is,

under the Fourth Amendment and Article I, Section 8, presumed to be

unreasonable. Commonwealth v. McCree, 924 A.2d 621, 627 (Pa. 2007)

(citations omitted).

      Evidence obtained as a result of an unlawful search is subject to the

fruit of the poisonous tree doctrine. The United States Supreme Court has

stated that any material, tangible, or verbal evidence “obtained either during

or as a direct result of an unlawful invasion” is inadmissible at trial. Wong

Sun v. United States, 371 U.S. 471, 485 (1963).

      Our supreme court further stated:



                                    - 15 -
J. A34007/14


                   We need not hold that all evidence is “fruit of
            the poisonous tree” simply because it would not have
            come to light but for the illegal actions of the police.
            Rather, the more apt question in such a case is
            “whether, granting establishment of the primary
            illegality, the evidence to which instant objection is
            made has been come at by exploitation of that
            illegality    or  instead    by   means      sufficiently
            distinguishable to be purged of the primary taint.”

Commonwealth v. Cunningham, 370 A.2d 1172, 1176-1177 (Pa. 1977),

quoting Wong Sun, 371 U.S. at 487-488.

      Pennsylvania courts have recognized that the protections afforded to

individuals under both the Fourth Amendment and Article I, Section 8 are

applicable to the curtilage of a person’s home.            Commonwealth v.

Bowmaster, 101 A.3d 789, 792 (Pa.Super. 2014) (citations omitted). This

court defined the curtilage of the home as places “where the occupants have

a reasonable expectation of privacy that society is prepared to accept.” Id.

citing Commonwealth v. Johnson, 68 A.3d 930, 935 n.3 (Pa.Super. 2013)

(citations omitted).

      Curtilage, however, has not been extended to an individual’s driveway.

Commonwealth v. Simmen, 58 A.3d 811, 815 (Pa.Super. 2012).                 In

determining that the driveway is not part of a residence’s curtilage, this

court, citing the trial court in Simmen, noted that no reasonable expectation

of privacy existed because the car at issue “was parked in plain view of the

street on the driveway, within 20 feet of the road,” and the driveway was

not gated, fenced in, or posted with “no trespassing” signs. Id. at 816.



                                     - 16 -
J. A34007/14


      At the time of the suppression court’s order, both probable cause and

“exigent circumstances beyond mere mobility” were required in order to

conduct a warrantless search of the truck.         See Commonwealth v.

Hernandez, 935 A.2d 1275, 1280 (Pa. 2007). Shortly after the suppression

court’s order at issue in the instant case, the Pennsylvania Supreme Court

adopted the federal automobile exception in Commonwealth v. Gary, 91

A.3d 102 (Pa. 2014).7     In order to conduct a warrantless search of an

automobile, the police must now establish probable cause, and are no longer

required to establish exigent circumstances “beyond the mere mobility of a

motor vehicle.” Id. at 138. Historically, automobiles have been subject to

an exception from the Fourth Amendment’s warrant requirement for two

reasons: (1) the inherent mobility of the vehicle; and (2) a vehicle’s owner’s

expectation of privacy is “significantly less than that relating to one’s home

or office.”   Id. at 110, quoting California v. Carney, 471 U.S. 386, 391

(1985).

      The facts of this case create a matter of first impression in

Pennsylvania.    It is unclear whether the federal automobile exception, as




7
  While Gary was decided after the suppression court had issued its order
and accompanying findings of fact and conclusions of law, we note that
appellate courts are bound to follow the law at the time of the appellate
decision, thus we are required to apply the holding in Gary to the facts of
the instant case. Blackwell v. Commonwealth, State Ethics Com’n, 589
A.2d 1094, 1099 (Pa. 1991), citing Commonwealth v. Cabeza, 469 A.2d
146, 148 (Pa. 1983).


                                    - 17 -
J. A34007/14


adopted by Gary, applies to vehicles that are parked in driveways of private

residences, as here.

      In a case where the facts are analogous to the present case, the

Massachusetts Supreme Judicial Court held that police were not required to

obtain a warrant to seize a defendant’s vehicle that was parked in the

defendant’s driveway. Commonwealth v. A Juvenile (No. 2), 580 N.E.2d

1014, 1017 (Mass. 1991).8 Specifically, the court stated that the defendant

did not have an expectation of privacy because both the car and the

driveway were, “clearly visible from the public way, the driveway was the

normal route by which to approach the front door of the residence, . . . and


8
  The Massachusetts Supreme Judicial Court adopted the federal automobile
exception in 1990. Commonwealth v. Cast, 556 N.E.2d 69, 78 (Mass.
1990) (acknowledging that a vehicle’s mobility can create an exigency).
See also Commonwealth v. Motta, 676 N.E.2d 795, 799 (Mass. 1997).
The relevant provision in the Massachusetts Declaration of Rights prohibiting
unreasonable searches and seizures is very similar to Pennsylvania’s
constitutional protections against unreasonable search and seizure.

            Every subject has a right to be secure from all
            unreasonable searches, and seizures, of his person,
            his houses, his papers, and all his possessions. All
            warrants, therefore, are contrary to this right, if the
            cause or foundation of them be not previously
            supported by oath or affirmation; and if the order in
            the warrant to a civil officer, to make search in
            suspected places, or to arrest one or more suspected
            persons, or to seize their property, be not
            accompanied with a special designation of the
            persons or objects of search, arrest, or seizure; and
            no warrant ought to be issued but in cases, and with
            the formalities prescribed by the laws.

Mass. Const. Pt. I, Art. XIV.


                                    - 18 -
J. A34007/14


the owner of the automobile had taken no other steps to conceal the parked

automobile from public view.”    Id. at 1016.    See also United States v.

Blaylock, 535 F.3d 922, 926-927 (8th Cir. 2008) (holding that a

warrantless search of a car parked in the defendant’s driveway was subject

to the federal warrant exception), cert. denied, 558 U.S. 830 (2009);

Keehn v. State, 279 S.W.3d 330, 336 (Tex. Crim. App. 2009) (holding that

the federal automobile exception applies to automobiles parked in a private

driveway).9

        In the instant appeal, appellee claims that he had an expectation of

privacy in his driveway. (See appellee’s brief at 43.) The facts of this case,

however, do not indicate that a reasonable expectation of privacy exists

here.    Much like the defendants in Simmen and A Juvenile, appellee’s

truck was visible on the driveway in plain view from the street. Specifically,

Schenck’s father observed the truck parked in appellee’s driveway and noted

that it matched a description of the truck provided by Schenck. (Notes of

testimony, 2/18/14 at 160-161.)     Schenck was then subsequently able to

identify the truck. (Id. at 161.) Since the truck was visible in plain view

from the street while parked in appellee’s driveway, appellee did not have a

reasonable expectation of privacy in his driveway.



9
  Texas adopted the federal automobile exception in Keehn. Id. at 335.
The provision of the Texas Constitution prohibiting unreasonable searches
and seizures is virtually identical to Article I, Section 8 of the Pennsylvania
Constitution, supra. See Tex. Const. Art. I, § 9.


                                    - 19 -
J. A34007/14


      Appellee also claims that the Commonwealth does not adequately

demonstrate    that    there   were   exigent    circumstances      justifying   the

warrantless seizure of appellee’s truck. Specifically, appellee argues that the

police being unable to procure personnel to secure the truck while a warrant

was pending, in addition to weather concerns that the police may have had,

were not grounds for exigent circumstances.         (Appellee’s brief at 44-46.)

The suppression court agreed with appellee, determining that no exigent

circumstances existed to justify a warrantless seizure of appellee’s truck.

(Findings of fact and conclusions of law, 3/17/14 at 11.)           In light of our

supreme court’s recent decision in Gary, we hold that the mere mobility of

the truck itself is adequate for a finding of exigent circumstances, and that

the Commonwealth has met its burden in demonstrating that exigent

circumstances existed at the time the truck was seized. We further hold that

Gary applies to vehicles parked in driveways at private residences, because

driveways are not part of a home’s curtilage, and an individual does not

have a reasonable expectation of privacy over the driveway. See Simmen,

supra at 815. We note that in its findings of fact and conclusions of law, the

suppression    court   did   not   reach   a   determination   on    whether     the

Commonwealth adequately demonstrated probable cause.                 We therefore

remand to the suppression court so that a probable cause determination can

be made.




                                      - 20 -
J. A34007/14


      Our third and final issue for review is whether the trial court erred by

excluding the audio recording of Schenck’s 911 call.

            [T]he admission of evidence is within the sound
            discretion of the trial court and will be reversed only
            upon a showing that the trial court clearly abused its
            discretion. Admissibility depends on relevance and
            probative value. Evidence is relevant if it logically
            tends to establish a material fact in the case, tends
            to make a fact at issue more or less probable or
            supports a reasonable inference or presumption
            regarding a material fact. Evidence, even if relevant,
            may be excluded if its probative value is outweighed
            by the potential prejudice.

Commonwealth v. Fransen, 42 A.3d 1100, 1106 (Pa.Super. 2012),

appeal denied, 76 A.3d 538 (Pa. 2013) (citations omitted).            See also

Commonwealth v. Jordan, 65 A.3d 318, 325 (Pa. 2013), cert. denied,

134 S.Ct. 1275 (2014) (discusses the balancing of evidentiary value against

potential dangers of unfair prejudice and inflaming the passions of the jury).

      This court, in a previous case determining whether an audio recording

of a 911 call was admissible, applied the same balancing test that is applied

to other forms of demonstrative evidence. Commonwealth v. Groff, 514

A.2d 1382, 1384 (Pa.Super. 1986), appeal denied, 531 A.2d 428 (Pa.

1987).   Our supreme court provided a balancing test for trial courts to

consider for the admission of potentially inflammatory evidence:

            First a trial court must determine whether the
            [demonstrative evidence] is inflammatory. If not, it
            may be admitted if it has relevance and can assist
            the jury’s understanding of the facts.      If the
            [demonstrative evidence] is inflammatory, the trial
            court must decide whether or not the [demonstrative


                                    - 21 -
J. A34007/14


             evidence is] of such essential evidentiary value that
             their need clearly outweighs the likelihood of
             inflaming the minds and passions of the jurors.

Commonwealth v. Johnson, 42 A.3d 1017, 1033-1034 (Pa. 2012), cert.

denied, 133 S.Ct. 1795 (2013) (considering photographs) (citations

omitted). We find Groff to be analogous because the 911 recording in that

case contained screams of a murder victim and her children. Id.

        In the instant appeal, the Commonwealth seeks to introduce an audio

recording of the 911 call placed by Schenck from July 24, 2012. There is no

dispute that the recording of the call, in which Schenck witnessed McCallick

being run over by a truck, is relevant. Sounds from McCallick are audible on

the recording, which defense counsel claims could potentially “curry

empathy and sympathy from the jury.”         (Notes of testimony, 2/18/14 at

236.)    The Commonwealth claims that Schenck’s state of mind must be

understood, as he was an eyewitness to the incident. (Id. at 237.)

        Here, we find that the suppression court did not abuse its discretion

when it suppressed the audio recording of Schenck’s call to 911. Much like

the 911 recording in Groff, the 911 recording here contains sounds

emanating from Ms. McCallick, who had just been hit by a pickup truck.

Such sounds run a very high risk of inflaming the jury’s passions as

contemplated in Johnson.      Furthermore, any probative value of an audio

recording of Schenck’s 911 call would be significantly outweighed by its

potential prejudicial value, particularly when a transcript of the 911 call is



                                    - 22 -
J. A34007/14


available for use at trial. Therefore, the suppression court did not err when

it held that the audio version of Schenck’s 911 call was inadmissible for trial,

and we affirm the suppression court’s order on this issue.

      Order reversed in part and affirmed in part.        Case remanded for

further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/23/2015




                                     - 23 -